Citation Nr: 0919679	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-00 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable rating for torn medial 
meniscus, torn anterior cruciate ligament, and osteochondral 
injury of the right knee from August 1, 2003 to December 13, 
2006.

2.  Entitlement to an evaluation in excess of 10 percent for 
torn medial meniscus, torn anterior cruciate ligament, 
osteochondral injury, and osteoarthritis of the right knee 
from to December 13, 2006.

3.  Entitlement to an evaluation in excess of 20 percent for 
lateral instability of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 4, 1988, 
to July 31, 2003; he had 4 years, 7 months, and 15 days of 
active service prior to March 4, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In June 2004, the Veteran filed a claim of service connection 
for right knee disabilities.  In November 2005, the RO 
granted service connection for a torn medial meniscus and 
torn anterior cruciate ligament and osteochondral injury of 
the right knee.  The RO rated the Veteran's disability as 
noncompensably (zero percent) disabling, effective August 1, 
2003, under hyphenated Diagnostic Code 5299-5261.  The 
Veteran appealed the decision.  In January 2007, the RO re-
characterized the disability by adding osteoarthritis, and 
the RO increased the rating to 10 percent disabling, 
effective December 13, 2006, under hyphenated Diagnostic Code 
5261-5003.  Thus the RO established a staged rating for the 
Veteran's disability.  In June 2007, the RO again re-
characterized the disability by removing osteoarthritis from 
the characterization, but at the same time, the RO awarded a 
separate rating for what was then characterized as 
degenerative arthritis and lateral instability of the right 
knee, rated as 20 percent disabling, also effective December 
13, 2006, under Diagnostic Code 5257.  (Although 
osteoarthritis was removed from the characterization of the 
disability that had been previously rated under hyphenated 
Diagnostic Code 5261-5003, the RO continued to rate the 
disability under this code-analogous to arthritis.)

The Board finds that the disabilities of the Veteran are best 
characterized as:  
(1) torn medial meniscus, torn anterior cruciate ligament, 
osteochondral injury, and osteoarthritis (osteoarthritis 
added effective from December 13, 2006) of the right knee; 
and (2) lateral instability of the right knee.  VA General 
Counsel's opinion VAOPGCPREC 9-98 (Aug. 14, 1998) indicates 
that the rating criteria for lateral instability (Diagnostic 
Code 5257) contemplates a disability separate from arthritis 
(Diagnostic Code 5003) and associated limitation of motion 
criteria (e.g. Diagnostic Codes 5261, 5260) and may, 
therefore, be used to assign a separate rating avoiding an 
evaluation of the same manifestation under different 
diagnoses.  See 38 C.F.R. § 4.14.  Thus, based on the rating 
codes relied upon by the RO and the symptoms of the Veteran, 
the Board has characterized the issues as they appear on the 
cover page.


FINDINGS OF FACT

1.  Prior to December 13, 2006, the Veteran's then service-
connected torn medial meniscus, torn anterior cruciate 
ligament, and osteochondral injury of the right knee was 
manifest by disability equating to no worse than limitation 
of motion consisting of flexion limited to 135 degrees; he 
had only occasional locking.

2.  From December 13, 2006, the Veteran's service-connected 
torn medial meniscus, torn anterior cruciate ligament, 
osteochondral injury, and osteoarthritis of the right knee 
has been manifested by disability equating to no worse than 
limitation of motion of extension to 10 degrees.

3.  The Veteran's service-connected lateral instability of 
the right knee is manifest by disability equating to no worse 
than moderate instability.


CONCLUSIONS OF LAW

1.  Prior to December 13, 2006, the criteria for a 
compensable rating for service-connected torn medial 
meniscus, torn anterior cruciate ligament, and osteochondral 
injury of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.71a (Diagnostic Codes  5258, 5259, 5260, 5261) 
(2008). 

2.  From December 13, 2006, the criteria for a rating in 
excess of 10 percent for service-connected torn medial 
meniscus, torn anterior cruciate ligament, osteochondral 
injury, and osteoarthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a (Diagnostic 
Codes 5003, 5261) (2008).

3.  The criteria for a rating in excess of 20 percent for 
service-connected lateral instability of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, 
(Diagnostic Code 5257) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an October 2004 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  Additionally, once the 
Veteran disagrees with an initial determination, other 
provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the issuances of 
rating decisions and statements of the case.  See 38 U.S.C.A. 
§§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 
19.29 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Consequently, a remand for further 
VCAA notification is not necessary.

The Board also finds that the October 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified 
Saginaw Valley Bone & Joint Center, PC as his treatment 
provider.  Available records from that facility were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Additionally, in September 2005 and May 2007, the Veteran was 
afforded VA examinations, the reports of which are of record.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II.  Analysis

The Veteran contends that his right knee disability has been 
more disabling than indicated by the assigned ratings.  He 
therefore contends that higher ratings are warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluations assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating musculoskeletal disabilities, VA must 
consider granting a higher rating in cases in which the 
Veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996); VAOPGCPREC 9-98.

A. Torn Medial Meniscus, Torn Anterior Cruciate Ligament,
Osteochondral Injury, Osteoarthritis 

The Veteran's torn medial meniscus, torn anterior cruciate 
ligament, osteochondral injury, and osteoarthritis of the 
right knee disability has, since December 13, 2006, been 
rated under Diagnostic Code 5003 for degenerative arthritis 
under which, arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as:  20 percent with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations; or 10 percent with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  38 C.F.R. § 4.71a (Diagnostic Code 5003).

Following the rating criteria, note (1) provides:  the 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion and note (2) provides:  the 20 percent and 10 
percent ratings based on X-ray findings, above, will not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024, inclusive. 

Thus, knee disability is to be evaluated under Diagnostic 
Code 5260 for limitation of flexion of the leg:  a 30 percent 
rating is warranted where flexion is limited to 15 degrees; a 
20 percent rating is warranted where flexion is limited to 30 
degrees; a 10 percent rating is warranted where flexion is 
limited to 45 degrees; and a noncompensable rating is 
warranted for flexion limited to 60 degrees.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5260).

Additionally, the Veteran's disability may be evaluated under 
Diagnostic Code 5261 for limitation of extension of the leg:  
a 50 percent rating  is warranted where extension is limited 
to 45 degrees; a 40 percent rating is warranted where 
extension is limited to 30 degrees; a 30 percent rating is 
warranted where extension is limited to 20 degrees; a 30 
percent rating is warranted where extension is limited to 15 
degrees; a 10 percent rating is warranted where extension is 
limited to 10 degrees; and a noncompensable rating is 
warranted for extension limited to 5 degrees.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5261).

The Board notes that full range of motion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71 (Plate II) (2008).  The 
Board also notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  In that opinion, 
the General Counsel said that where a Veteran has both a 
limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  

The Veteran's disability could be evaluated under Diagnostic 
Code 5256 for ankylosis of the knee, under which:  a 60 
percent rating is warranted where the ankylosis is extremely 
unfavorable, in flexion at an angle of 45 degrees or more; a 
50 percent rating is warranted where the ankylosis is in 
flexion between 20 and 45 degrees; a 40 percent rating is 
warranted where the ankylosis is in flexion between 10 and 20 
degrees; and a 30 percent rating is warranted where the 
ankylosis is favorable angle in full extension, or in slight 
flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5256) (2008). 

Also, the Veteran's disability could be evaluated under 
Diagnostic Code 5258, under which a 20 percent rating is 
warranted for cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint 
under which a 20 percent rating is warranted when the 
symptoms are present.  38 C.F.R. § 4.71a (Diagnostic Code 
5258) (2008).  Finally, the Veteran's disability could be 
evaluated under Diagnostic Code 5259, under which a 10 
percent rating is warranted for cartilage, semilunar, removal 
of, symptomatic.  38 C.F.R. § 4.71a (Diagnostic Code 5259) 
(2008).

In September 2005, the Veteran was afforded a VA examination 
in connection with this claim.  The examiner reviewed the 
claims file and examined the Veteran.  The examiner noted 
that the Veteran experiences chronic pain in his right knee 
and that his knee occasionally locks up.  At the examination, 
the Veteran's range of motion was flexion to 135 degrees and 
extension to 0 degrees.  An MRI report reviewed by the 
examiner indicated:  anterior cruciate ligament tear; 
vertical tear, posterior horn of medial meniscus; and 
osteochondral injury involving the anterior aspect of medial 
femoral condyle.  The examiner diagnosed the Veteran with 
torn medial meniscus and torn anterior cruciate ligament and 
osteochondral injury of the right knee.

In support of his claim, the Veteran submitted a December 
2006 examination report from the Saginaw Valley Bone & Joint 
Center.  The report includes a note that the Veteran 
experiences chronic pain in his right knee and has difficulty 
walking.  In addition, the report indicates that the Veteran 
tested positive under the Lachman's test.  At the 
examination, the Veteran had a full range of motion.  An x-
ray report from the examination indicates:  anterior cruciate 
ligament tear of the right knee; medial meniscal tear of the 
right knee; and osteoarthritis of the right knee.  The 
examination report includes a diagnosis of:  anterior 
cruciate ligament tear of the right knee; medial meniscal 
tear of the right knee; and osteoarthritis of the right knee.  
This was the first time arthritis was shown by x-ray.

The RO rated the Veteran at zero percent based on the results 
of the September 2005 VA examination, but as 10 percent 
disabled based on the results of the December 2006 private 
examination report.  Significantly, the examiner in September 
2005 noted that the Veteran's knee was essentially normal.  
He had only occasional locking that was associated with a 
sharp pain.  As noted above, limitation of motion did not 
reach a compensable level, either in flexion or extension.  
Additionally, his ligaments were stable, so no rating based 
on instability was warranted.  No dislocated cartilage with 
"frequent episodes of 'locking,' pain, and effusion into the 
joint" was found, and there had not been any removal of 
cartilage.  Diagnostic Codes 5258, 5259 (emphasis added).  In 
short, there was no basis to assign a compensable rating 
under any potentially applicable rating criteria.  Although 
the Veteran had some limitation of flexion, he had not been 
found to have arthritis, so the provisions of Diagnostic Code 
5003 that allow for a 10 percent rating of a major joint 
affected by a noncompensable level of limited motion cannot 
be applied before the December 2006 examination when mild 
arthritis was first shown.  Therefore, a compensable rating 
prior to December 13, 2006, is not warranted.

In May 2007, the Veteran was again afforded a VA examination 
in connection with this claim.  The examiner reviewed the 
claims file and examined the Veteran.  The examiner noted 
that the Veteran experienced difficulty walking on uneven 
surfaces and trouble squatting.  In addition, the examiner 
noted that it was painful for the Veteran to drive short 
distances and that he could not sit still due to the pain.  
At the examination, the Veteran's range of motion was flexion 
to 110 degrees and extension to 0 degrees with pain.  The 
examiner also noted that the Veteran's right knee pain 
worsened with repetitive motion resulting in additional 
limitation of motion consisting of flexion to 100 degrees and 
extension to 10 degrees.  He had locking and there was 
instability in the anterior and posterior plane, but lateral 
ligament stability was normal.  An x-ray reviewed at the 
examination indicated mild tricompartmental degenerative 
changes.  An MRI report reviewed at the examination 
indicated:  anterior cruciate ligament tear; metrical tear, 
posterior horn of medial meniscus; and osteochondral injury 
involving the anterior aspect of the medial femoral condyle.  
The examiner diagnosed the Veteran with:  degenerative 
arthritis of the right knee; anterior cruciate ligament tear; 
and meniscus tear.  

Based on the results of the December 2006 and May 2007 
examinations, a 10 percent rating is appropriate for the 
period beginning from December 13, 2006, because of the 
Veteran's functional loss of motion-extension limited to 10 
degrees.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 
5261); DeLuca, 8 Vet. App. at 204-7.  In addition, because 
limitation of flexion for rating purposes, ankylosis, or 
dislocated cartilage with frequent episodes of locking, pain, 
and effusion have not been clinically shown, an evaluation 
would not be in order under Diagnostic Codes 5256, 5258, or 
5260.  Finally, a 10 percent rating equals the maximum rating 
available under Diagnostic Code 5259; therefore, an 
evaluation under those criteria is not necessary.  (A 
separate rating would not be warranted for cartilage symptoms 
because there are overlapping symptoms, namely pain, which 
symptom is already contemplated in the rating based on 
limitation of extension.  38 C.F.R. § 4.14 (2008)).  Thus, a 
10 percent rating is appropriate for the period from December 
13, 2006 and a higher rating is not warranted.  

B.  Lateral Instability of the Right Knee

Lateral instability of the right knee disability is evaluated 
under Diagnostic Code 5257 for recurrent subluxation or 
lateral instability of the knee, under which:  a 30 percent 
rating is warranted where the condition is severe; a 
20 percent rating is warranted where the condition is 
moderate; and a 10 percent rating is warranted where the 
condition is slight.  38 C.F.R. § 4.71a (Diagnostic Code 
5257); VAOPGCPREC 9-98 (Aug. 14, 1998).

As noted above, in May 2007, the Veteran was afforded a VA 
examination in connection with this claim.  At the 
examination, the examiner noted that the Veteran experiences 
moderate instability due to his right knee disability.  It 
appears that the instability was in the anterior-posterior 
plane and that medial/lateral collateral ligament stability 
was normal.  Nevertheless, even if the Veteran experienced 
lateral instability, it has been characterized as no worse 
than moderate, which warrants the currently assigned 20 
percent rating.

Thus, based on the results of the May 2007 VA examination 
report, a higher rating is not warranted.  See 38 C.F.R. 
§ 4.71a (Diagnostic Code 5257).  The Veteran does not 
experience severe subluxation or lateral instability as 
required under Diagnostic Code 5257.  

C.  Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's disabilities have 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of his disabilities have been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For the foregoing reasons, the Board finds that the claims 
for even higher evaluations for torn medial meniscus, torn 
anterior cruciate ligament, osteochondral injury, 
osteoarthritis of the right knee and lateral instability of 
the right knee must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the Veteran's claims 
for higher initial ratings, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


	(CONTINUED ON NEXT PAGE)




ORDER

A compensable rating for torn medial meniscus, torn anterior 
cruciate ligament, and osteochondral injury of the right knee 
prior to December 13, 2006 is denied.

A rating in excess of 10 percent for torn medial meniscus, 
torn anterior cruciate ligament, osteochondral injury, and 
osteoarthritis of the right knee from December 13, 2006 is 
denied.

A rating in excess of 20 percent for lateral instability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


